Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on 10/7/20 has been entered.  Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 has being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendments to claims 1, 8, and 16 are acknowledged.  The rejections under 35 U.S.C. 112(b) are withdrawn.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “to determine event data associated with the user identifier”. There is insufficient antecedent basis for this limitation in the claim.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Volberg et al. (2018/0330451 A1), in view of RASHID et al. (2017/0243170 A1), in further view of Keller et al. (2005/0131745 A1)
Re-claim 1, Volberg et al. teach a computer-implemented device for tracking a user's time, the device comprising: a memory storing instructions; a network device; a display device; and at least one processor configured to execute the instructions to:
-at a first time, determine a first location of the computer-implemented device based on one or more network signals from the network device (see e.g. paragraph 0040 -The first server is also in communication with an employee user's mobile computing device 60. Within the device 60 is an application 70 that operates to regularly update the first server 20 with the location of the device);
- determine, at a second time, a second location of the computer-implemented device is within a predetermined area It should also be noted that, when the employee is clocking in, the app or the interface which prompts the employee about clocking also confirms or prompts the employee whether he or she is at the employer's location for a shift ---One option for the system would be for the app to continuously monitor the device's location and, once the location corresponds to an employer's premises or location, a "clock-in" prompt is provided to the employee. -- If the employee is there for a shift, then the employee can clock-in and provide the necessary information for the specific shift.;)
-determine the computer-implemented device is accessed during a work schedule stored at the computer-implemented device; receive a number of hours worked from a remote server; (see e.g. paragraphs 0076,  -When received, the data is processed by the system. Clock-in records are automatically matched with corresponding clock-out records on an employee by employee basis. This process can be done in real-time as the records are received. When a shift is identified the system determines the number of hours worked, as well as the eligibility and validity of the shift based on a variety of rules. For example, if the shift is too short, e.g. less than an hour, it is deemed ineligible for payment 0008- Once the shift is over as evidenced for example, by an employee having clocked-in and then out on the employer's punch clock system or the employee having declared their hours worked using the application, the application may notify the first server of the shift details.- receiving data regarding a length of a shift worked by the worker.)
-determine that the number of hours worked is below a threshold number; (see e.g. paragraphs 0081 - the app passively notes that the location of the device corresponds to the location of an employer premises and that the time indicates the beginning of a scheduled shift)
*****The Examiner notes that the beginning of a shift indicates that the number of hours worked is below a threshold number.
-in response to determining that the second determined location is within the predetermined area and determining that the computer-implemented device is accessed during the work schedule, and determining that the number of hours worked is below a threshold number; display, on the display device, a second user interface element that, when selected, records a start time associated with a user identifier; --receive, from the display device, a selection of the second user interface element (see e.g. paragraph 0086- It should also be noted that, when the employee is clocking in, the app or the interface which prompts the employee about clocking also confirms or prompts the employee whether he or she is at the employer's location for a shift ---One option for the system would be for the app to continuously monitor the device's location and, once the location corresponds to an employer's premises or location, a "clock-in" prompt is provided to the employee. -- If the employee is there for a shift, then the employee can clock-in and provide the necessary information for the specific shift.;

-after receiving a selection of the second user interface element, display, on the display device, a third user interface element that, when selected, records an end time associated with the user identifier (see e.g. paragraphs 0082, 0086);

-send, via the network device, a query to the remote server to determine event data associated with the user identifier, -receive, via the network device, the event data from the remote server (see e.g. paragraphs 0078,  0088, 0133).
Furthermore, Volberg et al. teach -based on a selection of the third user interface element received from the display device or the event data received from the remote server, send the end time to the remote server via the network device (see e.g. paragraphs 0082, 0083, 0088 - the app can then notify the server of the time stamp when the employer clocked out These data point are then sent to the server along with the data regarding the employee's clocking out. --This log can then be uploaded to the server at the end of the shift along with the employee's identity, the employer's identity, and data regarding the shift (e.g. start time, end time, position for the employee, how many breaks were taken by the employee etc., etc.). 
Volberg et al. do not explicitly teach the following limitations.
However, RASHID et al. teach --determine the first determined location is outside a predetermined area; in response to determining that the first determined location is outside the predetermined area, display, on the display device, a first user interface element […]. (see e.g. paragraphs 0140, 0144 In step 1204, a determination is made as to whether or not the employee's current location matches the location of the employee's next scheduled shift. The employee's current location may be determined, for example, using a GPS receiver of user system 130 or other location determination method (e.g., triangulation, user input, etc.). The employee's current location may be determined to match the scheduled location if it is within a predetermined radius from the scheduled location (or the scheduled location is within a predetermined radius from the current location) or otherwise corresponds to the scheduled location (e.g., corresponds to the same address as the scheduled location). If the employee's current location does not match the scheduled location (i.e., "NO" in step 1204), process 1200 proceeds to step 1212, in which the employee is not allowed to punch in. Otherwise, if the employee's current location does match the scheduled location (i.e., "YES" in step 1204), process 1200 proceeds to step 1206. In instances in which the employee's current location does not match the scheduled location (i.e., "NO" in step 1204), the application (e.g., server application 112) may alert the employee's manager and optionally inform the employee that his or her manager has been alerted. 
With respect to “a first user interface element indicating that the element is unselectable based on a color of the first user interface element; 
In another embodiment, RASHID et al. teach that one way of making certain options unavailable to the user is by making the option unselectable, hidden or grayed out. See e.g. paragraphs 0149, 0236 --It should be understood that punch-out input 1124, and optionally informational area 750D in its entirety, may not be available unless the employee is currently punched in to a shift (e.g., punch-out area 1008 may be unselectable, hidden, grayed out, and/or otherwise unavailable), thereby preventing the employee from attempting to punch out when there is no shift from which the employee can punch out.  --In an embodiment, complete termination input 1656 may initially be un-highlighted (e.g., uncolored or white background, grayed out, etc.) and/or inactive (i.e., unselectable).
Therefore, it is considered a design choice and an obvious variation of RASHID et al. to make the user interface element unselectable based on a color. 
RASHID et al. also teach -- determine, at a second time, a second location of the computer-implemented device is within the predetermined area; determine the computer-implemented device is accessed during a work schedule; 0140 - In step 1204, a determination is made as to whether or not the employee's current location matches the location of the employee's next scheduled shift.  Otherwise, if the employee's current location does match the scheduled location (i.e., "YES" in step 1204), process 1200 proceeds to step 1206.
Furthermore, RASHID et al. teach a computer implemented device wherein displaying the second user interface element is based on determining that the current time is within an accepted time; -- wherein the accepted time is based on at least one of a vacation schedule, a shift schedule, or a needed capacity (see e.g. paragraph 0140).

Volberg et al., in view of RASHID et al., do not explicitly teach the following limitations.
However, Keller et al. teach wherein:  the event data comprises an indication that a package identifier was scanned by a scanning device associated with the user identifier, and the event data was generated in response to the scanning device using a token associated with the user identifier; (see e.g. paragraphs:  0033, 0037 - After reading the barcode 103a, the barcode scanner 102 has a token provided by the barcode scan that identifies the location at which the barcode 103a is installed. A second token identifying the worker must also be entered into either the barcode scanner 102 or the mobile phone 104. This may be done by any number of different means. For example, the worker may be identified by a barcode, which the worker scans in to provide the second token that identifies them. Alternatively, the mobile phone 104 or barcode scanner 102 may automatically designate a worker as that barcode scanner 102 or mobile phone 104 is always in the possession of the worker. Alternatively, the worker may enter a unique personal identification number into the barcode scanner 102 or mobile phone 104 at the beginning of his or her shift to self-authenticate. [0037] Similar to system 100a described above, the worker must also provide a token to the memory scanner 114 to self-authenticate. This may readily be done by scanning in a barcode corresponding to the worker. Alternatively, other means, such as those described above, may be used. 
0034] The barcode scanner 102 communicates the barcode scan to the mobile phone 104. Preferably, the time at which the barcode 103a was scanned (the scan time) is either determined by a time keeper in the barcode scanner 102, and communicated to the mobile phone 104, or is determined by internal clock of the mobile phone 104 after the barcode scan is received. In the latter case, the barcode scan is communicated to the mobile phone 104 immediately after being taken. Mobile phone 104 will then send the barcode scan to the server 112a via mobile phone network 106, wireless application protocol (WAP) gateway 108 and Internet 110. The barcode scan taken from barcode 103a, which designates the location at which it is installed, will be used by server 112a to determine the location at which the worker is working. Optionally, server 112a will record the time at which this barcode 103a was received.
[0040] According to a preferred embodiment of the invention, multiple barcodes may be provided at each location. Each barcode designates a different task to be performed at that location. According to this aspect of the invention, the worker would scan a first task barcode on arriving at a location. All of the task barcodes at that location would have the same location identification code. Thus, on scanning the first task barcode, the worker would also scan the location identification code. In addition, the worker would also scan associated task identification information for the first task to be performed. 
0041] Upon completing the first task, the worker would preferably scan the first task barcode again, thereby indicating that the first task had been completed. In the case of the system 100a of FIG. 1, this barcode information would be transmitted to the server 112a as described above, thereby enabling a record to be kept of when the worker started the first task at the first location and when the worker finished the first task at the first location.
0065- a scanner with a code-division multiple access (CDMA) radio may be used so that the scanner itself can be connected to the cellular network without any need for a cell phone.)
******The Examiner equates scanning a package identifier to scanning a task identification, since the scanning of a particular task or package reveals the location of the worker.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Volberg et al., in view of RASHID et al., and include the steps cited above, as taught by Keller et al., in order for the server to determine the location at which the worker is working and also provide clients with the means to track how their workers provide services to customers.  (see e.g. paragraph 0034, 0044).
Re-claim 8, Volberg et al., in view of RASHID et al., do not teach the limitations as claimed.
However, Keller et al. teach a computer-implemented device, wherein an activity level of the user is determined by the remote server based on the event data  (see e.g. paragraph 0041 - instead of the worker scanning the first barcode a second time, the worker could, on completion of the first task, simply scan the second task barcode to indicate that the worker was commencing the second task and had completed the first task. -- the completion time of the first task would be same as the start time of the second task.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Volberg et al., in view of RASHID et al., and include the steps cited above, as taught by Keller et al., in order indicate how much time was spent at the particular location, 
Claim 16 recites similar limitations as claim 1 and is therefore rejected under the same art and rationale.

Re-claim 20, Volberg et al. in view of in view of RASHID et al., in view of Keller et al. teach the limitations as in claim 1.
Furthermore, Volberg et al. teach " the central server comprising:
a network device; a database; and at least one processor and at least one memory storing instructions, the at least one processor configured to execute instructions to:
-receive, via the network device, time data including at least one of a start time or an end time (see e.g. paragraphs 0076, 0079- The system may receive the raw clock-in and clock-out data through a variety of means; --- the server is notified by the application that the employee has started the shift by the employee "clocking in" to the application. At the beginning of the employee's shift, the employee can "clock in", register his or her arrival for the shift, or otherwise indicate that he or she has started the shift. This can be done by the employee launching the application and then indicating that the shift has started. -- Once the shift has ended, the employee then clocks out or registers that the shift is over. Again, this can be done by sending a data packet from the device to the server with the relevant data such as the employee's identity, the employer's identity, and the time the employee clocked out.)
-store the received time data in the database in association with a user identifier (see e.g. paragraph 0076- When received, the data is processed by the system. Clock-in records are automatically matched with corresponding clock-out records on an employee by employee basis.)

Claims 1-8, 10, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over DUJISIN (2016/0217422 A1), in view of RASHID et al. (2017/0243170 A1), in further view of Keller et al. (2005/0131745 A1)
Re-claims 1, 2, 3, DUJISIN teaches a device, computer-implemented device for tracking a user's time, the device comprising:

-at a first time, determine a first location of the computer-implemented device based on one or more network signals from the network device (see e.g. paragraphs 0022, 0030 -mobile device 110 or 120 may obtain the mobile worker's location. For example, mobile device 110 or 120 may be equipped with GPS capability and may use the GPS capability to obtain GPS coordinates associated with the mobile worker's location.);
-determine, at a second time, a second location of the computer-implemented device is within a predetermined area (see e.g. paragraph 0031 In some embodiments, data collector 210 may include a location determiner 214 that is configured to obtain location data associated with the mobile worker. The obtained location data may reflect the location of the mobile worker. The location data may be used to verify that the mobile worker is located at the worksite when clocked in and working on a project. In some embodiments, the location data may be periodically obtained.);
-receive a number of hours worked from a remote server; (see e.g. paragraphs 0016, 0023, 0037 - tracking device 140 may be used to track the status of mobile workers assigned to a worksite, the number of mobile workers that are currently clocked in and working on a project, and the amount of total hours worked by each mobile worker or on a given project.)

Regarding the limitation: -determine that the number of hours worked is below a threshold number; DUJISIN et al. teach “determine that amount of time the mobile worker has spent working on a given project has exceeded a predetermined time threshold,(see paragraph 0041  ); The worker presence verification method may include obtaining an image/photograph or video of the worksite, obtaining location data (e.g., global positioning (GPS) coordinates), and obtaining a timestamp to ensure that the mobile worker is at the worksite and working on the appropriate project. the tracking device sends real-time verification data to mobile devices (see paragraphs 0014 0015).  Therefore, it is clearly anticipated by DUJINSIN et al. that the number of hours worked must be below a threshold number.
-in response to determining that the determined location is within a predetermined area, determining that the computer-implemented device is accessed during the work schedule, -determining that the number of hours worked is below a threshold number; display, on the display device, a second user interface element that, when selected, records a start time associated with a user identifier (see e.g. paragraphs 0036, 0042, Project monitor 220 may require the user obtain an image or video using camera 212 that reflects at least a portion of the project before using project clock in button 224 to clock into the project. Doing so may improve the ability of mobile device 200 to track and manage mobile workers by ensuring that the mobile worker is at the worksite and working on the appropriate project.
--Communication interface 230 may be configured to send and receive data and/or alerts from tracking device 140. For example, mobile device 200 may transmit data collected by data collector 210 (e.g., obtained images and/or videos, location data, timestamps) and/or project monitor 220 (clock in and clock out times, break times, amount of time worked on a given project, projects worked, projects completed).
[0014] In some embodiments, the mobile device may conveniently maintain a database of projects associated with a mobile worker. The mobile worker may use the mobile device to clock in and out of each project using a 3-phase worker presence verification method. The worker presence verification method may include obtaining an image/photograph or video of the worksite, obtaining location data (e.g., global positioning (GPS) coordinates), and obtaining a timestamp to ensure that the mobile worker is at the worksite and working on the appropriate project.)
-receive, from the display device, a selection of the second user interface element (see e.g. paragraphs 0022, 0036, 0040 -For example, project break 226 may receive a selection from the mobile worker, indicating that the mobile worker has begun their break.)
-after receiving a selection of the second user interface element, display, on the display device, a third user interface element that, when selected, records an end time associated with the user identifier (see e.g. paragraphs 0037, 0040, 0041 -project monitor 220 may prompt the mobile worker to use camera 212 to obtain a video that reflects at least a portion of the project before using project clock out button 228 to clock out of the project.)
-send, via the network device, a query to the remote server to determine event data associated with the user identifier, -receive, via the network device, the event data from the remote server (see e.g. paragraphs 0052, 0053 -tracking device 300 may receive requests and queries for information via communications interface 360. Report generator 340 may fulfill these requests and queries using data stored in worker database 320.)
-based on a selection of the third user interface element received from the display device or the event data received from the remote server, send the end time to the remote server via the network device (see e.g. paragraphs 0037, 0039 -selection of project clock out 228; 0015, 0027-The tracking device may receive data collected by mobile devices associated with mobile workers.).

However, RASHID et al. teach -At a first time, determine a first location of the computer- implemented device based on one or more network signals from the network device (as also taught by DUJISIN);  --determine the first determined location is outside a predetermined area; in response to determining that the first determined location is outside the predetermined area, display, on the display device, a first user interface element [  ] (see e.g. paragraphs [0140, 0144] In step 1204, a determination is made as to whether or not the employee's current location matches the location of the employee's next scheduled shift. The employee's current location may be determined, for example, using a GPS receiver of user system 130 or other location determination method (e.g., triangulation, user input, etc.). The employee's current location may be determined to match the scheduled location if it is within a predetermined radius from the scheduled location (or the scheduled location is within a predetermined radius from the current location) or otherwise corresponds to the scheduled location (e.g., corresponds to the same address as the scheduled location). If the employee's current location does not match the scheduled location (i.e., "NO" in step 1204), process 1200 proceeds to step 1212, in which the employee is not allowed to punch in. Otherwise, if the employee's current location does match the scheduled location (i.e., "YES" in step 1204), process 1200 proceeds to step 1206. In instances in which the employee's current location does not match the scheduled location (i.e., "NO" in step 1204), the application (e.g., server application 112) may alert the employee's manager and optionally inform the employee that his or her manager has been alerted.) 
With respect to “a first user interface element indicating that the element is unselectable based on a color of the first user interface element”,  in another embodiment, RASHID et al. teach that one way of making certain options unavailable to the user is by making the option unselectable, hidden or grayed out. See e.g. paragraphs 0149, 0236 --It should be understood that punch-out input 1124, and optionally informational area 750D in its entirety, may not be available unless the employee is currently punched in to a shift (e.g., punch-out area 1008 may be unselectable, hidden, grayed out, and/or otherwise unavailable), thereby preventing the employee from attempting to punch out when there is no shift from which the employee can punch out.  --In an embodiment, complete termination input 1656 may initially be un-highlighted (e.g., uncolored or white background, grayed out, etc.) and/or inactive (i.e., unselectable).
Therefore, it is considered a design choice and an obvious variation of RASHID et al. to make the user interface element unselectable based on a color. 
 - In step 1204, a determination is made as to whether or not the employee's current location matches the location of the employee's next scheduled shift.  Otherwise, if the employee's current location does match the scheduled location (i.e., "YES" in step 1204), process 1200 proceeds to step 1206.)
RASHID et al. also teach –receive a number of hours worked from a remote server (see e.g. paragraph 0272 - Actual hours area 1756 may indicate the actual hours punched in by the respective employee (if available for the day), for example, by indicating the time at which the employee punched in and the time at which the employee punched out.)
-determine that the number of hours worked is below a threshold number; (see e.g. paragraphs 0163, 0164-hours that are below the employee's budgeted hours.) -- 
-receive, from the display device, a selection of the second user interface element -after receiving a selection of the second user interface element, display, on the display device, a third user interface element that, when selected, records an end time associated with the user identifier (see e.g. paragraph 0147- In an embodiment, selection of punch-out area 1008 changes at least a portion of the user interface of the application (e.g., informational area 750) to one dedicated to punching out of a shift.)
RASHID et al. teach a computer implemented device wherein displaying the second user interface element is based on determining that the current time is within an accepted time; -- wherein the accepted time is based on at least one of a vacation schedule, a shift schedule, or a needed capacity (see e.g. paragraph 0140).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DUJISIN, and include the steps cited above, as taught by RASHID et al., in order to provide adequate conventional solution that allows field managers to know which of their highly-distributed hourly employees are currently punched in to a shift and/or working at a particular location within the field managers' span of control (see e.g. paragraph 0009).
DUJISIN, in view of RASHID et al., do not explicitly teach the following limitations.
 After reading the barcode 103a, the barcode scanner 102 has a token provided by the barcode scan that identifies the location at which the barcode 103a is installed. A second token identifying the worker must also be entered into either the barcode scanner 102 or the mobile phone 104. This may be done by any number of different means. For example, the worker may be identified by a barcode, which the worker scans in to provide the second token that identifies them. Alternatively, the mobile phone 104 or barcode scanner 102 may automatically designate a worker as that barcode scanner 102 or mobile phone 104 is always in the possession of the worker. Alternatively, the worker may enter a unique personal identification number into the barcode scanner 102 or mobile phone 104 at the beginning of his or her shift to self-authenticate. [0037] Similar to system 100a described above, the worker must also provide a token to the memory scanner 114 to self-authenticate. This may readily be done by scanning in a barcode corresponding to the worker. Alternatively, other means, such as those described above, may be used. [0034] The barcode scanner 102 communicates the barcode scan to the mobile phone 104. Preferably, the time at which the barcode 103a was scanned (the scan time) is either determined by a time keeper in the barcode scanner 102, and communicated to the mobile phone 104, or is determined by internal clock of the mobile phone 104 after the barcode scan is received. In the latter case, the barcode scan is communicated to the mobile phone 104 immediately after being taken. Mobile phone 104 will then send the barcode scan to the server 112a via mobile phone network 106, wireless application protocol (WAP) gateway 108 and Internet 110. The barcode scan taken from barcode 103a, which designates the location at which it is installed, will be used by server 112a to determine the location at which the worker is working. Optionally, server 112a will record the time at which this barcode 103a was received.
[0040] According to a preferred embodiment of the invention, multiple barcodes may be provided at each location. Each barcode designates a different task to be performed at that location. According to this aspect of the invention, the worker would scan a first task barcode on arriving at a location. All of the task barcodes at that location would have the same location identification code. Thus, on scanning the first task barcode, the worker would also scan the location identification code. In addition, the worker would also scan associated task identification information for the first task to be performed. [0041] Upon completing the first task, the worker would preferably scan the first task barcode again, thereby indicating that the first task had been completed. In the case of the system 100a of FIG. 1, this barcode information would be transmitted to the server 112a as described above, thereby enabling a record to be kept of when the worker started the first task at the first location and when the worker finished the first task at the first location.
0065- a scanner with a code-division multiple access (CDMA) radio may be used so that the scanner itself can be connected to the cellular network without any need for a cell phone.)
******The Examiner equates scanning a package identifier to scanning a task identification, since the scanning of a particular task or package reveals the location of the worker.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DUJISIN., in view of RASHID et al., and include the steps cited above, as taught by Keller et al., in order for the server to determine the location at which the worker is working and also provide clients with the means to track how their workers provide services to customers.  (see e.g. paragraph 0034, 0044).

Re-claim 4, DUJISIN teaches a computer-implemented device, wherein the instructions further cause the at least one processor to: receive, from a remote server, an amount of time worked by the user during a first time frame; -determine whether the amount of time worked is greater than a maximum amount of time for the first time frame; and based on the determination, prevent the display of the first user interface element (see e.g. paragraphs 0040, 0041).

Re-claim 5, DUJISIN teaches a computer-implemented device,  the at least one processor being further configured to execute an instruction to, after receiving the selection of the second user interface element, display, at the location of the second user interface element, an amount of time for which the user has been logged in (see e.g. paragraphs 00040, 0042- In some embodiments, project monitor 220 may be configured to monitor when a mobile worker begins and ends a break, and the amount of time the mobile worker spends on a break. For example, project break 226 may receive a selection from the mobile worker, indicating that the mobile worker has begun their break. Project break 226 may be a push button or a graphical representation on a touch screen that a mobile worker can press to begin and end a break. Project monitor 220 may begin tracking the amount of time the mobile worker spends on their break responsive to the mobile worker beginning their break. Accordingly, project monitor 220 may end tracking the amount of time the mobile worker spends on their break responsive to project break 226 receiving selection from the mobile worker, indicating that the mobile worker has ended their break. [0041] Project monitor 220 may use the amount of time the mobile worker spends on a given project to provide various alerts associated with the amount of time the mobile worker spends working on a given project).
The Examiner notes that DUJISIN anticipates tracking and displays the amount of times worked or logged in.

Re-claim 6, DUJISIN teaches a computer-implemented device, wherein the instructions further cause the at least one processor to display a warning when the amount of time worked within the first time frame exceeds the maximum amount of time within the first time frame (see e.g. paragraph 0041).

Re-claim 7, DUJISIN teaches a computer-implemented device, wherein the instructions further cause the at least one processor to record the end time associated with the user identifier based on determining that the amount of time worked within the time frame exceeds the maximum amount of time within the time frame (see e.g. paragraphs 0040, 0041).

Re-claim 8, Volberg et al., in view of RASHID et al., do not teach the limitations as claimed.
However, Keller et al. teach a computer-implemented device, wherein an activity level of the user is determined by the remote server based on the event data  (see e.g. paragraph 0041 - instead of the worker scanning the first barcode a second time, the worker could, on completion of the first task, simply scan the second task barcode to indicate that the worker was commencing the second task and had completed the first task. -- the completion time of the first task would be same as the start time of the second task.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Volberg et al., in view of RASHID et al., and include the steps cited above, as taught by Keller et al., in order indicate how much time was spent at the particular location, but also how much time was spent at particular tasks at particular locations.  (see e.g. paragraph 0034, 0042).
Re-claim 10, DUJISIN teaches a computer-implemented device, wherein the instructions further cause the at least one processor to send, via the network device, a query to the remote server when the number of 

Re-claim 11, DUJISIN teaches a computer-implemented device, wherein the instructions further cause the at least one processor to record the end time associated with the user identifier based on a determination that the device is outside of an accepted location (see e.g. paragraphs 0027, 0033, 0041).

Re-claim 12, DUJISIN teaches a computer-implemented device, wherein the location is determined based on a proximity of a wireless network (see e.g. paragraphs 0022, 0042, 0032).

Re-claim 13, DUJISIN teaches a computer-implemented device, wherein the device sends the data collected to the central system based on scheduled updates or in real time(see e.g. paragraph 0013).

Re-claim 14, DUJISIN teaches a computer-implemented device, wherein the first user interface element includes an input field for information regarding the user's job during the logged in time (see e.g. paragraph 0036)..

Re-claim 15, DUJISIN teaches a computer-implemented device, wherein the instructions further cause the at least one processor to: display, on the display device, at least one category of job role; receive, on the display device, an input selecting at least one of the categories of job roles; display, on the display device, at least one question based on the category of job role selected; and receive, on the display device, at least one answer to the at least one question (see e.g. paragraph 0036).

Claim 16 recites similar limitations as claim 1 and is therefore rejected under the same art and rationale.
Claim 17 recites similar limitations as claim 2 and is therefore rejected under the same art and rationale.
Claim 18 recites similar limitations as claim 4 and is therefore rejected under the same art and rationale.
Claim 19 recites similar limitations as claim 6 and is therefore rejected under the same art and rationale.


Furthermore, DUJISIN et al. teach " the central server comprising:
a network device; a database; and at least one processor and at least one memory storing instructions, the at least one processor configured to execute instructions to:
-receive, via the network device, time data including at least one of a start time or an end time;
-store the received time data in the database in association with a user identifier;
-receive a request from the mobile device for at least one of past start time or past end time information; and send at least one of the past start time or end time information to the mobile device (see e.g. paragraphs 0015, 0052, 0017- The tracking device may receive data collected by mobile devices associated with mobile workers. The received data may be tracked at different levels, for example, at the worker level, team level, or project level. The tracking device may use the received data to generate summary and performance reports and timesheets, as well as generate and send real-time alerts to mobile devices. Moreover, the tracking device may store the received data so that it can be accessed by businesses and customers through convenient database filtering and search techniques. By storing the verification data received from mobile workers, a historical database of all work performed and completed can be maintained.. -- For example, tracking device 300 may receive requests and queries for information via communications interface 360. --- Moreover, the business can identify the mobile worker who performed the air conditioner installation by using historical information (e.g., clock-in and project completion data) stored by the tracking device.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DUJISIN (2016/0217422 A1), in view of RASHID et al. (2017/0243170 A1), in view of in further view of Keller et al. (2005/0131745 A1), in further view of Official Notice (as evidenced by BEHRBOM et al. (WO 2012149212 A1), and KIM (2018/0046988 A1)
Re-claim 9, DUJISIN, in view of RASHID et al., do not teach the limitations as claimed.

Keller et al. do not teach -send, via the network device, a query to the remote server to determine whether the token has been used within a second time frame; receive, via the network device, activity information from the remote server indicating whether the token has been used within the second time frame; and based on the activity information, record the end time associated with the user identifier.
However, Official Notice is taken that it is old and well known in the art to keep track of a signal/token from a first recorded time and determine an end-time based on the use of the toke  in order to maintain reliable attendance recording.  For example, KIM teaches generating and communicating a token between a server and the smartphone of the employee and also the use of beacon signals and their strength based on the original signal located at the workplace as a reference to determine a clock-out event (see e.g. paragraphs 0042, 0066 , 0086).  BEHRBOM et al. also teach using signals to keep track of the mobile device and eventually determine a clock-out  (see e.g. page 2, lines 13-25; page 4, lines 24-32).

Claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable over Volberg et al. (2018/0330451 A1), in view of RASHID et al. (2017/0243170 A1), in further view of Keller et al. (2005/0131745 A1), in further view of Official Notice (as evidenced by BEHRBOM et al. (WO 2012149212 A1), and KIM (2018/0046988 A1) for the same reasons stated above.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered.
Applicant argues that Volberg and DUJINSIN fail “ to disclose "determine that the number of hours worked is below a threshold number" and "in response to ... determining that the number of hours worked is below a threshold number: display, on the display device, a second user interface element that, when selected, records a start time associated with a user identifier," as recited by amended claim 1”. 
After reviewing the references , in view of the amendments, it was determined that both references address “ determining total number of hours” as expected.

(location, image/photograph or video, and timestamp).
The Examiner notes that determining that determining that the number of hours worked is below a threshold number before recording start time is evident in all the references used in the rejection. One of ordinary skill in the art would know that since total time is determined, it is also known at the start time. 
Furthermore, the references do anticipate communicating event data.  However, Keller et al. specifically teach the event data as scanned data.

Please note: Applicant has not properly traversed the Official Notice.  Therefore, the common knowledge or well-known in the art statement above is taken to be admitted prior art and the Official Notice is maintained and is final.  Please see MPEP 2144.03.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627 

April 21, 2021